                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

LEILA MCCOY, Individually and as
next friend for: MINOR CHILDREN:
EC-15, CC-10, LC-8, JCM-6, GENERAL            8:18CV570
DELIVERY, NORTH PLATTE, NE
69101;

                   Plaintiff,

      vs.                                    MEMORANDUM
                                              AND ORDER
NEBRASKA DEPT. OF HEALTH AND
HUMAN SERVICES LICENSING
UNIT, THE CONNECTION
HOMELESS SHELTER INC., JD
AMANDA SPEICHERT, in her
individual and professional capacity;
ASHLEY LEWIS, in her individual and
professional capacity; MICHAEL
STAGGS, in his individual and
professional capacity; JESS
SCHNEIDER, President Board of
Directors/President Executive Committee
The Connection Homeless Shelter Inc., In
his individual and professional capacity;
EVERY MEMBER OF THE
EXECUTIVE COMMITTEE AND
BOARD OF DIRECTORS OF THE
CONNECTION HOMELESS SHELTER
INC., in their individual and professional
capacity; NORTH PLATTE POLICE
DEPARTMENT, J. HAGAN, Officer,
Badge 66; and UNIDENTIFIED
OFFICER 2,

                   Defendants.
       This matter is before the court on its own motion. In another case filed by
Plaintiff Leila McCoy in this court, Case No. 8:18CV483, the clerk of the court
sent an order to Plaintiff on June 13, 2019, at her address on file in that case, and it
was returned to this court as undeliverable on October 23, 2019. (See Filing No. 9,
Case No. 8:18CV483.) At the court’s direction, the order was resent to Plaintiff at
the address on file in the present case. However, the order was once again returned
as undeliverable on December 5, 2019. (See Filing No. 10, Case No. 8:18CV483.)
Plaintiff has an obligation to keep the court informed of her current address at all
times. See NEGenR 1.3(e) and (g) (requiring pro se parties to adhere to local rules
and inform the court of address changes within 30 days). This case cannot be
prosecuted in this court if Plaintiff’s whereabouts remain unknown.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff must update her address within 30 days. Failure to do so will
result in dismissal of this action without further notice to Plaintiff.

      2.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: January 6, 2020: check for address.

      Dated this 6th day of December, 2019.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge




                                           2
